
	

115 S1644 IS: Captain John Smith Chesapeake National Historic Trail Parity Act
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1644
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2017
			Mr. Cardin (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To clarify the status of the Captain John Smith Chesapeake National Historic Trail as a unit of the
			 National Park System.
	
	
		1.Short title
 This Act may be cited as the Captain John Smith Chesapeake National Historic Trail Parity Act.
 2.Captain John Smith Chesapeake National Historic TrailSection 5(a)(25)(C) of the National Trails System Act (16 U.S.C. 1244(a)(25)(C)) is amended, in the matter preceding clause (i), by inserting as a unit of the National Park System after the Secretary of the Interior.
		
